


110 HRES 1172 IH: Recognizing and honoring the Firefighter

U.S. House of Representatives
2008-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1172
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2008
			Mrs. McCarthy of New
			 York (for herself, Mr. Hastings of
			 Florida, Ms. Jackson-Lee of
			 Texas, Mr. King of New
			 York, Mr. Hinchey,
			 Ms. Sutton,
			 Mr. Israel,
			 Mr. Bishop of New York, and
			 Mr. Michaud) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing and honoring the Firefighter
		  Cancer Support Network.
	
	
		Whereas in 2005, the Firefighter Cancer Support Network
			 was founded by Michael Dubron who recruited cancer survivors, caregivers, and
			 volunteers;
		Whereas the objective of the Firefighter Cancer Support
			 Network is to provide timely assistance to all fire service members and their
			 immediate families in the event of cancer diagnosis;
		Whereas the Firefighter Cancer Support Network maintains a
			 database of mentors who have personal experience with many types of cancers and
			 will personally guide others through the process of dealing with specific
			 illnesses;
		Whereas the Firefighter Cancer Support Network provides
			 awareness to fire service members and their families about the importance of
			 cancer prevention and screening by coordinating educational opportunities with
			 various health programs;
		Whereas the unfortunate truth is that the rewards of
			 career firefighting come with a greater risk of cancer, supported by studies
			 that have shown firefighters are more likely to develop certain types of cancer
			 compared with the general population, including prostate cancer, testicular
			 cancer, non-Hodgkin’s lymphoma, and multiple myeloma; and
		Whereas the Firefighter Cancer Support Network encourages
			 firefighters to take precautions when on duty, including avoiding or limiting
			 exposure to carcinogens, removing protective equipment only in areas deemed
			 safe, keeping safety equipment on the apparatus floor and not in living
			 quarters, and taking a shower immediately after exposure to any fire or call
			 that may include exposure to toxins: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)commends the Firefighter Cancer Support
			 Network for the support its members provide to fire service members and their
			 families facing cancer;
			(2)commends the
			 Firefighter Cancer Support Network for the awareness it brings to fire service
			 members and their families about cancer prevention and screening; and
			(3)encourages fire
			 service organizations to provide information to fire service members about the
			 Firefighter Cancer Support Network so that fire service members affected by
			 cancer are able to take advantage of the Firefighter Cancer Support Network and
			 its services.
			
